Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/1/2022 has been entered.

Response to Arguments
3. 	Applicant's arguments filed  have been fully considered but they are not 11/1/2022 persuasive.  In regards to applicant remarks concerning Makino failing to the first recess is disposed at a portion overlapping with the second recess and a whole area of the first recess is included in an area of the second recess.  The side surface of the lead is exposed at a side surface of the encapsulating resin, the first recess has an opening end opened at the side surface of the lead and the side surface of the encapsulating resin.  The second recess has an opening end opened at the side surface of the lead and the side surface of the encapsulating resin.  The opening end of the first recess, the opening end of the second recess, the side surface of the lead, and the side surface of the encapsulating resin are flush with each other.   This is deemed unpersuasive because Makino teaches the recess LDd, LDsg, LDg includes a first recess LDsg, LDg and a second recess LDd partially overlapping the first recess LDg in a bottom surface thereof and having a smaller depth than the first recess LDsg, LDg.  In plan view of the semiconductor package the first recess LDsg, LDg is disposed at a position overlapping with the second recess LDd and a whole area of the first recess LDsg, LDg is included in the area of the second recess LDd.  The side surface of the lead is exposed at a side surface of the encapsulating resin MR.  The first recess LDsg, LDg has an opening end opened at the side surface of the lead and the side surface of the encapsulating resin MR.  The opening end of the first recess LDsg, LDg, the opening end of the second recess LDd, the side surface of the lead, and the side surface of the encapsulating resin MR are flush with each other (see Figs. 5, 10, 11, 28, 29, 31, 33, and 37).

Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 7 and 9 are rejected under 35 U.S.C. 102b as being clearly anticipated by Makino (US 2016/0254214).
 	With respect to Claim 7, Makino teaches a lead LD and a semiconductor device CHP connected to the lead via a connection member BW.  An encapsulating resin MR covering a portion of the lead LF, the connection member BW, and the semiconductor device (CHP).  The lead includes a first surface connected to the connection member BW and covered with the encapsulating resin MR.  A second surface located on an opposite side from the firs surface and exposed from the encapsulating resin MR.  A side surface continuing from the first surface and second surface and at least partially exposed from the encapsulating resin MR.  A recess LDd, LDsg, LDg formed at an end on the side surface side of the second surface. The recess LDd, LDsg, LDg includes a first recess LDsg, LDg and a second recess LDd partially overlapping the first recess LDg in a bottom surface thereof and having a smaller depth than the first recess LDsg, LDg.  In plan view of the semiconductor package the first recess LDsg, LDg is disposed at a position overlapping with the second recess LDd and a whole area of the first recess LDsg, LDg is included in the area of the second recess LDd.  The side surface of the lead is exposed at a side surface of the encapsulating resin MR.  The first recess LDsg, LDg has an opening end opened at the side surface of the lead and the side surface of the encapsulating resin MR.  The opening end of the first recess LDsg, LDg, the opening end of the second recess LDd, the side surface of the lead, and the side surface of the encapsulating resin MR are flush with each other (see paragraphs 76, 84, 106-109, and 132-138; Figs. 4, 5, 10, 11, 28, 29, 31, 33, and 37).
With respect to Claim 9, Makino teaches a die pad (DP) for mounting a semiconductor device thereon (see Figs. 5, 10, 11, and 37).

Allowable Subject Matter
6.	Claims 1-3, 5, and 6.	
	 
 	The prior art made of record and not relied upon is cited primarily to show the product of the instant invention.
 	
Conclusion
7.	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) 272-1927.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273- 8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see hitp://pair- dkect.uspto.gov.
 	Should you have questions on access to the Private PMR system contact the Electronic Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.



AC/November 7, 2022 					/Alonzo Chambliss/
Primary Examiner, Art Unit 2897